Case 9:21-cv-80319-AMC Document 41 Entered on FLSD Docket 03/11/2021 Page 1 of 1


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION

                          CASE NO. 21-80319-CIV-CANNON/Brannon

  GOSSAMER WING, LLC
  as Trustee,

          Plaintiff,
  v.

  THE BANK OF NEW YORK MELLON fka
  THE BANK OF NEW YORK, as Trustee for
  The Certificate holders of CWABS, Inc., Asset-
  Backed Certificates, Series 2007-2,

        Defendant.
  _______________________________/

                              ORDER DENYING MOTION TO STAY

          THIS CAUSE comes before the Court upon Plaintiff’s Motion to Stay Adjudication of

  Service Issues Pending Deposition and Motion to Compel Deposition [ECF No. 35]. In light of

  the Court’s Omnibus Order [ECF No. 33], all issues regarding service of process have been

  adjudicated. Additional testimony regarding the sufficiency of service is not required, and the

  Court already has denied Plaintiff’s identical request to stay the proceedings and compel deposition

  [ECF No. 24]. Accordingly, it is hereby

          ORDERED AND ADJUDGED that Plaintiff’s Motion to Stay Adjudication of Service

  Issues Pending Deposition and Motion to Compel Deposition [ECF No. 35] is DENIED.

          DONE AND ORDERED in Chambers at Fort Pierce, Florida, this 11th day of March

  2021.



                                                  ________________________________
                                                  AILEEN M. CANNON
                                                  UNITED STATES DISTRICT JUDGE
  cc:     counsel of record
                                                   1
